 Case 8:20-cv-00389-TPB-CPT Document 4 Filed 03/12/20 Page 1 of 2 PageID 38



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

NICHOLAS SHADLICH

         Plaintiff,
v.
                                                               Case No: 8:20-cv-389-T-60CPT
MAKERS NUTRITION LLC,

         Defendant.


                       NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

     _   IS             related to any pending or closed civil or criminal case(s) previously filed
                        in this Court, or any other Federal or State court, or administrative
                        agency as indicated below:




     X   IS NOT         related to any pending or closed civil or criminal case filed with this
                        Court, or any other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fifteen days after appearance of the party.


Dated: March 12, 2020                          By: s/ Kimberly H. Wochholz
                                               Kimberly H. Wochholz, Esq.
                                               Fla. Bar No. 0092159
                                               The Consumer Rights Law Group, PLLC
                                               3104 W Waters Ave., Suite 200
                                               Tampa, FL 33614−2877
                                               Phone: 813-413-5710
                                               Fax: 866-535-7199
                                               Kim@ConsumerRightsLawGroup.com
 Case 8:20-cv-00389-TPB-CPT Document 4 Filed 03/12/20 Page 2 of 2 PageID 39




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on 12th day of March 2020, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF.

                                             /s/ Kimberly H. Wochholz
                                             Kimberly H. Wochholz, Esq.
